Name: 2006/626/Euratom: Commission Decision of 15 February 2006 pursuant to Article 83 of the Treaty establishing the European Atomic Energy Community. A summary of the key provisions of the Decision are set out below, without prejudice to the full effect of the Decision itself (notified under document number C(2006) 412) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  management;  information technology and data processing;  accounting;  documentation;  Europe;  European Union law
 Date Published: 2006-09-19

 19.9.2006 EN Official Journal of the European Union L 255/5 COMMISSION DECISION of 15 February 2006 pursuant to Article 83 of the Treaty establishing the European Atomic Energy Community. A summary of the key provisions of the Decision are set out below, without prejudice to the full effect of the Decision itself (notified under document number C(2006) 412) (Text with EEA relevance) (2006/626/Euratom) This Decision is addressed to British Nuclear Group Sellafield (BNG SL) of Seascale, Cumbria and was notified to BNG SL on 17 February 2006. The Decision is limited to issues of the adequacy of the accounting and reporting procedures presently in place at Sellafield, including but not limited to the THORP plant. It does not find that nuclear material was actually lost or diverted from its intended purpose. Article 1 (extract) BNG SL has infringed Article 79 of the Euratom Treaty, in connection with Articles 7, 9 and 12 of Commission Regulation (Euratom) No 3227/76 (1) (since 20 March 2005, Articles 6, 9 and 7 of Commission Regulation (Euratom) No 302/2005 (2)), and the Particular Safeguard Provisions (PSP), adopted by the Commission on the basis of Article 6 of the Safeguards Regulation (Euratom) No 302/2005, Article 81 of the Euratom Treaty, and Article 3 of Regulation (Euratom) No 3227/76 (since 20 March 2005, Article 4 of Regulation (Euratom) No 302/2005). Article 2 1. The Commission issues a warning to BNG SL. 2. The warning is imposed with the understanding that BNG SL demonstrates within a specified period, following publication of this Commission Decision, that it has implemented adequate and robust remedies against the failures and sources of infringement identified, and that it has in place appropriate measures to continuously improve the quality and performance of its system of accounting for and control of nuclear materials. 3. The warning is imposed with the understanding that BNG SL demonstrates within a further specified period that the implemented remedies have achieved the envisaged effects. Article 3 1. BNG SL shall, at the end of the specified period, starting on the date of publication of this Decision, provide the Commission with a report including detail of the remedies implemented pursuant to Article 2(2) above. 2. BNG SL shall, at the end of the further specified period, provide the Commission with a report including detail of specified outcomes achieved by the remedies implemented pursuant to Article 2(2) above. Article 4 Failing to adequately demonstrate one of the requested measures summarised in paragraphs 2 and 3 of Article 2 of this Decision, and to provide the specified details summarised in paragraphs 1 and 2 of Article 3 of this Decision, the Commission may take further legal action. Article 5 1. This Decision is addressed to British Nuclear Group, Sellafield, Seascale, Cumbria CA20 1PG, UK. 2. This Decision shall be communicated to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 15 February 2006. (1) OJ L 363, 31.12.1976, p. 1. (2) OJ L 54, 28.2.2005, p. 1.